                    Case 4:21-cv-00450-JM Document 11-8 Filed 06/15/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT FOF
                            THE EASTERN DISTRICT OF ARKANSAS




DYLANBRANDT, et        al.,


                                      Plaintiffs,                        Case No.: 4:21-CV-00450-JM-01



LESLIERUTLEDGE,et         al.,


                                      Defendants.

                                                              A




                                  DECLARATION            OF DONNIE SAXTON
   NSUPPORT
         OFPLAINTIFES'
                   MOTION  PRELIMINARY
                        FORA       INJUNCTION
               I, Donnie Saxton, hereby declare as follows:

                              I am a Plaintiff in this action. I offer this Declaration in support of Plaintiffs

Motion for a Preliminary Injunction.             I have personal knowledge of the facts set forth in this

Declaration and could and would testify competently to those facts if called as a witness.

               2.             I am the father of Parker Saxton, a l16-year-old sophomore in high school.

Parker is transgender. When he was born, he was designatedas female on his birth certificate but

his gender identity is male.

               3.         Parker came out to nmeas transgender in a letter when he was around 13

years old. He asked that I refer to him by male pronouns and to call him by a male version of his

birth name. Later, he asked me to call him Parker.

               4          I was not      surprised when Parker sent me that letter. Since he was in pre-

school Parker would tell me that he did             not want to   be a girl, and for as long as I can remember I

have observed Parker experience horrible anxiety about having to use public restrooms and he



                                                                                                      8
                  Case 4:21-cv-00450-JM Document 11-8 Filed 06/15/21 Page 2 of 4




avoided using them. When he was 11
                                   years old, Parker               cut his hair short and,
                                                                                               starting in the
seventh grade, dressedexclusively in boys' clothes.

                5.         I have not always understoodwhat it means to be
                                                                           transgender,and I did not

always support transgenderrights. But as I watched Parker suffer, I learned more and am
                                                                                        trying
to   understand what he is going through. With Parker, I started to understandthat he
                                                                                      experiences
distress every time he looks in the miror.        He just wants to look in the mirror and see the person

that he is on the inside staring back at him so that he can
                                                            go about his day. I wish I could say that

my child has spent his entire life being comfortable in his skin, but that is just not true for Parker.

                 6.        Though it took me some time         to get    used to using male pronouns with

Parker,   now they flow easily for me. I am proud and
                                                      supportive of my son and call him "my little
dude. I just want     to   help him be able to see himself the way he feels on the inside.

                 7.         After Parker came   out   as transgender,I observed him take further steps to

live as a boy. He started introducing himself with a male name and asked that he be referred to
                                                                                                by

male pronouns. At formal choir performances, Parker has been wearing a tuxedo.

                 8.         Though I have observed, and Parker has told me, that taking         steps to   live as

the young man he is has helped him feel more like himself,              I have also observed him continue to


struggle with his body not matching his gender identity. Parker told me that he began wearing

four or five sports bras at a time in an effort to change the physical appearanceof his
                                                                                        body; he also

told me that he feels uncomfortable getting out of the shower and
                                                                  viewing himself in a mirror. I
have observed that he refuses to participate in activities that would
                                                                      require him to wear a bathing

suit.


                 9.         Parker asked me     to take   him to receive medical care     to   help change his

 physical appearanceto match his male gender. In 2019, I took him to the Gender Spectrum Clinic



                                                          -2
                Case 4:21-cv-00450-JM Document 11-8 Filed 06/15/21 Page 3 of 4




at   ArkansasChildren'sHospital. There, Parkerwasdiagnosedwith
                                                               genderdysphoria.The first
step Parker'sdoctorSrecommended
                              was that he be treatedwith             Depo-Proverato stop menstruation
because that caused him
                        significantdistress.Parker has been getting that treatment since the fall
of 2019.

                10.     Parker's mental health greatly improved after he started
                                                                                 receiving
healthcare to treat his genderdysphoria. As a result, he was able to
                                                                     stop taking the Zoloft that he

had beentaking to managehis
                            anxiety and depression.

                 11.    BecauseParker respondedso well        to   receiving this treatment but was still

struggling from gender dysphoria,and his gender identity has been consistent for so long, we

decided,together with his doctors, that he was should begin taking testosterone.

                 12     Parkerbeganreceiving testosterone injections on May 27, 2021. Since that

time, I think Parker has been the most himself and in the best mood since he was seven
                                                                                       years old.
We have waited a long time for this.

                 13.    After watching him make great strides under the care of his doctors and

 from his treatment for gender dysphoria, it was devastating to observe Parker's
                                                                                 anxiety worsen

when he learmedaboutthe General Assembly's effort to pass the Health Care Ban. As a result of

the new law he had to resume taking medication for anxiety. I started
                                                                      sleeping on the couch close

to   Parker'sbedroombecauseI realizedParker'ssleephasbeendisturbed-I wanted to ensure I

 am available to provide emotional support if he needsit no matter what time it is.


                14      I worry about the potential physical and mental health consequencesof

 Parker beginning testosterone and then having to stop, but I have realized that not taking

 testosterone is not an option for Parker. If the Health Care Ban goes into effect, we will explore


 leaving the state so he can continue to receive treatment.
                  Case 4:21-cv-00450-JM Document 11-8 Filed 06/15/21 Page 4 of 4




               15.      Moving out-of-state would be very difficult for us, but we will do it if

necessaryto ensure Parker can continue his treatment.    I have lived in Arkansas my entire life, and

have raised my family here. I own a plumbing businesshere, and moving would jeopardize our

family's financial stability. It would also separate us from my parents, with whom we have a close,

supportive relationship, and other relatives.

               16.     Conway, Arkansas is our home. We are part of the community, and I know

Parker is safe surrounded by the community that has known him his entire life. I worry that if we

move, we will not find the same support and connection elsewhere. I should not have to make the

choice between getting healthcare for my son and keeping my family in their home.




       I declare under penalty of perjury that the foregoing is true   and correct.

       Executed in Conway, Arkansas on this 12thday of Jung,2021.



                                                             DonnieSaxton             Sout




                                                4
